NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2009-3061

                                FAROUK ELKASSIR,

                                                            Petitioner,

                                          v.

                      GENERAL SERVICES ADMINISTRATION,

                                                            Respondent.


      Farouk Elkassir, of Fort Lee, New Jersey, pro se.

       A. Bondurant Eley, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Jeanne E. Davidson, Director, and Kirk T. Manhardt, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2009-3061

                                FAROUK ELKASSIR,

                                                Petitioner,

                                           v.

                      GENERAL SERVICES ADMINISTRATION,

                                                Respondent.


              Petition for review of the Merit Systems Protection Board in
                                  NY1221080264-W-1.

                          ___________________________

                             DECIDED: May 11, 2009
                          ___________________________


Before BRYSON, LINN, and MOORE, Circuit Judges.

PER CURIAM.

                                      DECISION

      Farouk Elkassir, an employee of the General Services Administration (“GSA”),

filed a whistleblower complaint, known as an Individual Right of Action, with the Merit

Systems Protection Board. He sought corrective action for the GSA’s having rated his

performance for October 1, 2006, through November 30, 2007, as “fully successful”

rather than “outstanding.” He alleged that the agency assigned him the lower rating in

retaliation for a protected disclosure that he made concerning alleged misconduct by
others in the agency. The Board denied his request for corrective action. We reverse

and remand.

                                    BACKGROUND

      Mr. Elkassir works for GSA’s Inventory Management and Commodity Support

Branch in the agency’s Office Supplies Acquisition Center in New York City. His duties

include writing the item purchase descriptions (“IPDs”) for items that the Acquisition

Center purchases, including the IPD for bulletin boards. The events at issue in this

case began in September 2007, when a shipment of bulletin boards was delivered to

GSA’s warehouse in French Camp, California. After inspecting the bulletin boards, a

GSA quality assurance specialist recommended rejecting them on the ground that “the

bulletin board’s frame is made of pine wood with a reddish mahogany color” while “per

IPD requirements item’s frame is to be made of oak wood.”

      After the quality assurance specialist filled out the notice of inspection, a chain of

emails ensued. First, an administrative contracting officer contacted the bulletin board

vendor to inform the company of the pending rejection.          In response, the vendor

forwarded an email from its supplier, which had stated that the bulletin boards “are

indeed oak, not pine. The only difference is the color of the stain.” After receiving that

email, the quality assurance specialist forwarded it to Mr. Elkassir and the contracting

officer along with the comment that “[t]he boards are actually particle board with a

reddish color laminate, the color is very dark it could be an imitation oak laminate. The

IPD states oak wood, not imitation oak or oak laminate. If you want me to rescind

please make the appropriate modification to the IPD.”




2009-3061                                   2
      Mr. Elkassir responded by stating, “The boards should be oak wood as stated in

the IPD. If they are not oak wood, they should be returned, but you have to be sure.”

The quality assurance specialist then forwarded the same email to Mr. Elkassir’s

second level supervisor, the branch chief, noting that the bulletin boards are “rejected

status because it is not IAW [in accordance with] the IPD” and asking the branch chief if

he should nonetheless make the bulletin boards available for issue. The branch chief

then forwarded the email to the section chief asking, “Can we let this one go, because

we [have] so many back-orders on this item. Material will be posted and gone with[in]

on[e] day.” The section chief subsequently forwarded the email chain to Mr. Elkassir’s

team leader with the note: “Pls for your immediate (backorders) action. Pls contact [the

quality assurance specialist].” Mr. Elkassir’s team leader then wrote an email to the

quality assurance specialist stating, “I have reviewed the IPD and have determined that

the IPD will be modified to accept the delivered product. The laminate additive does not

fall within the ‘Form, Fit, or Function’ attributes that would prevent the issuance of the

product. In view of, it is recommended that product be released from hold status.”

Upon receiving that email, the quality assurance specialist released the hold on the

bulletin boards and said that they were ready for issue.

      Mr. Elkassir responded to the last email by reporting the situation to his third-

level manager, the director of operations.      In an email to the director, Mr. Elkassir

stated, “[T]he management of my group (QSDABA) has again violated the rules of

contracting by issuing a deviation to [the vendor] allowing the acceptance of pinewood

bull[e]tin boards instead of oakwood, without going through the contracting officer, and

without charging [the vendor] the difference in cost.” Mr. Elkassir also stated his belief




2009-3061                                   3
that “the government has lost thousands of dollars in this action.”      In addition, Mr.

Elkassir referred to his team leader’s having suggested that the IPD would be modified,

remarking, “I am not in favor of changing the IPD, since it is a far far better way to

supply our customers with Oakwood boards than pine as pine might lead many

customers to buy the boards elsewhere.          Again GSA will lose more money.”      Mr.

Elkassir’s email to the director was written on October 10, 2007.

        The director reacted to Mr. Elkassir’s email by asking the contracting officer

about the details of what had been done, whereupon the contracting officer responded

by noting that (1) the vendor had asserted that the wood was oak, (2) the Inventory and

Commodity Support Branch requested that the product be approved “due to many back-

orders,” (3) the contracting officer had not modified the IPD, and (4) the contracting

officer would have supported the quality assurance specialist’s finding that the bulletin

boards should be rejected for not meeting the IPD. The director then replied to Mr.

Elkassir, informing him that the IPD had not been modified and that the vendor “is

supplying oakwood.” Mr. Elkassir answered the director’s email by pointing out that the

quality assurance specialist had in fact stated that the bulletin boards were made of pine

wood.

        On November 8, 2007, Mr. Elkassir received a performance appraisal for the

October 1, 2006, through November 30, 2007, rating period in which he was rated Level

3 (fully successful) and was not rated Level 5 (outstanding). He then filed a complaint

with the Office of Special Counsel alleging that his performance rating was lowered in

retaliation for his having emailed the director about the bulletin boards. The Office of

Special Counsel informed Mr. Elkassir that it would be unable to take any action




2009-3061                                   4
regarding the complaint.       The office explained, “The primary reason for our

determination not to take action on your complaint was the fact that we were unable to

establish a connection between your lowered performance evaluation and your

whistleblowing activity.” Mr. Elkassir then filed an Individual Right of Action complaint

with the Merit Systems Protection Board seeking corrective action under the

Whistleblower Protection Act, 5 U.S.C. § 2302 et seq.

      The administrative judge who was assigned to the case first noted that an

employee who alleges that he has been retaliated against in violation of the

Whistleblower Protection Act must demonstrate that he has made a disclosure

protected under 5 U.S.C. § 2302(b)(8), which includes any disclosure of information that

the employee reasonably believes evidences, among other things, “a gross waste of

funds.” As the administrative judge noted, “the proper test is this: could a disinterested

observer with knowledge of the essential facts known to and readily ascertainable by

the employee reasonably conclude that the actions of the government evidence gross

mismanagement?” Lachance v. White, 174 F.3d 1378, 1381 (Fed. Cir. 1999); see also

Drake v. Agency for Int’l Devel., 543 F.3d 1377, 1380 (Fed. Cir. 2008).               The

administrative judge also pointed out that the employee does not have to prove actual

wrongdoing in order to establish that he had a reasonable belief that his disclosure is in

a protected category. Id.

      In discussing the reasonableness of Mr. Elkassir’s belief that the email he sent

had revealed wrongdoing, the administrative judge pointed out that Mr. Elkassir had no

personal knowledge about the composition of the bulletin boards. Based on that fact,

the administrative judge concluded that Mr. Elkassir’s assertion that the government




2009-3061                                   5
had lost money, and would continue to lose money, was unsupported.                       The

administrative judge also noted that Mr. Elkassir’s email was “fraught with factual

errors.” In particular, the administrative judge found that although Mr. Elkassir’s email

suggested that the vendor was issued a deviation from the contract, no deviation was

actually issued, and that although Mr. Elkassir’s email suggested that the deviation had

been issued “without going through the contracting officer,” the contracting officer was

actually aware of what was being done with respect to the bulletin boards. Similarly, the

administrative judge determined that Mr. Elkassir’s criticism of “the management of his

group” for failing to recoup costs from the vendor lacked merit because only the

contracting officer could recoup such costs. Finally, the administrative judge concluded

that, in light of the relatively small size of the contract, Mr. Elkassir’s statement that the

government had “lost thousands of dollars in this action” was baseless. In light of the

errors in the email, the administrative judge concluded that Mr. Elkassir could not

reasonably have believed that the email revealed wrongdoing. For that reason, the

administrative judge concluded that Mr. Elkassir had not made a protected disclosure.

The administrative judge therefore denied his request for corrective action. Mr. Elkassir

now seeks review by this court.

                                       DISCUSSION

       The administrative judge articulated the correct test for determining whether an

employee has made a protected disclosure, as set forth in Lachance.               The judge,

however, erred in the application of that test. Mr. Elkassir was privy to a series of

emails containing conflicting statements about whether the bulletin boards were made

of oak or pine. While the agency’s quality assurance specialist had initially said that




2009-3061                                     6
they were pine, the vendor insisted that they were made of oak. In response to that

assertion, the quality assurance specialist stated, “The boards are actually particle

board with a reddish color laminate.” While the administrative judge is correct that Mr.

Elkassir had no personal knowledge about the composition of the bulletin boards, in that

he never inspected them himself, Mr. Elkassir need not demonstrate that an actual

violation occurred in order to prevail on a whistleblowing retaliation claim. See Drake,

543 F.3d at 1382.      Instead, the proper question is whether Mr. Elkassir could

reasonably have thought that a violation had occurred. Here, the question is whether a

disinterested observer with knowledge of the email chain could reasonably conclude

that the bulletin boards were not made of oak and that by accepting them the agency

had committed wrongdoing.

      The quality assurance specialist stated that the bulletin boards were made of

pine and that, in fact, they consisted of particle board with what might be an imitation

oak laminate. After Mr. Elkassir advised the quality assurance specialist that he had “to

be sure” that the bulletin boards were not made of oak, the quality assurance specialist

rejected the bulletin boards as not being in accordance with the IPD. Under those

circumstances, it was not unreasonable for Mr. Elkassir to represent to his superiors

that the product was apparently not made of oak, as was required by the IPD.

      As to whether a contract “deviation” had been improperly authorized by the

management of his group without the approval of the contracting officer, Mr. Elkassir’s

email was sent shortly after he received an email from the team leader stating that “the

IPD will be modified to accept the delivered product.” In light of that email, it was

reasonable for Mr. Elkassir to believe that the team leader had authorized a deviation,




2009-3061                                  7
and apparently without the approval of the contracting officer.       The fact that no

modification was issued does not render Mr. Elkassir’s belief, at the time he wrote the

email, unreasonable.   Nor is it important that, as things turned out, the contracting

officer was aware of what was being done with respect to the bulletin boards.

      Finally, the administrative judge was correct in concluding that the loss to GSA

from the particular contract that was the subject of the emails would not amount to

“thousands of dollars,” as the contract was only for a total of $1920.52. However, Mr.

Elkassir’s reference to the loss to GSA was not, by its terms, limited to the particular

contract discussed in the emails, but appeared to refer to the change to the IPD, which

would affect other contracts in the future.    Again, Mr. Elkassir’s concern about the

potential financial effect of the change, even if presented only as rough approximation,

does not appear to be “baseless.”

      Applying the proper legal test, the undisputed facts presented to the

administrative judge lead to the conclusion that Mr. Elkassir made a protected

disclosure when he emailed the director of operations on October 10, 2007.          We

therefore reverse the decision of the Merit Systems Protection Board with respect to

that element of Mr. Elkassir’s whistleblower retaliation claim and remand for the Board

to determine whether the remaining elements of the claim have been established.




2009-3061                                  8